Citation Nr: 1230284	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  04-36 116	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, including as secondary to antiphospholipid syndrome with skin manifestations.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 RO decision.  

The appeal was remanded by the Board for additional development in June 2006.  An independent medical opinion was requested in June 2010.  In an August 2011 decision, the Board granted service connection for a skin disability and reopened a prior final denial of service for depression, claimed as secondary to skin disease.  These grants represent a complete resolution of the appeals involving these two issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In August 2011, the Board also remanded the instant claim for entitlement to service connection for an acquired psychiatric disorder for further procedural and evidentiary development.  Such development has not been fully accomplished, however, and another remand is necessary.

The veteran testified before a Veterans Law Judge in April 2006.  A transcript of the hearing is associated with the claims file and is an integral part of the overall record.  Since that time, the Veterans Law Judge before whom the Veteran testified has retired.  In a July 2011 statement which was associated with the Veteran's claims file after the Board's August 2011 remand, the Veteran indicated that he did not wish to appear at another hearing.  As the statement had not been added to the file at the time of the Board' August 2011 review, the Board requested clarification as to the Veteran's desire for a new hearing in the remand.  Although no further action was taken by the RO to clarify whether the Veteran wanted another hearing, the Board holds that his July 2011 statement satisfactorily resolves this matter and no further action is needed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

After reopening the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board remanded the matter to obtain additional information regarding the nature and etiology of the Veteran's depression and/or other psychiatric disorder.  

The RO scheduled the Veteran for a VA psychiatric examination in February 2012; however he failed to report for the examination.  Significantly, the Veteran's claims file does not contain a copy of the letter notifying the Veteran of this examination.  Although such letters are not routinely incorporated into the claims file, the absence of the notification letter frustrates Board review as to whether the Veteran received actual notice of the examination.  In this case, the file contains multiple addresses for the Veteran, as he apparently moves somewhat frequently.  Furthermore, when the RO attempted to provide the Veteran with a VA examination for purposes of identifying the level of impairment resulting from his service-connected skin disability several months previously, the Veteran did not report for the examination.  However, after receiving notice that his disability had been rated as 0 percent disabling on account of his failure to show for the examination, he contacted the RO to inform them that he had not received notice of the examination.  Given the recent history of problems with notification, and the Veteran's various addresses, the Board finds that we cannot assume the Veteran was properly provided notice of his scheduled psychiatric examination under the presumption of administrative regularity.  Under these circumstances, we hold that another attempt to provide the Veteran with a psychiatric examination to identify the nature and etiology of the Veteran's depression and/or other psychiatric disorder is warranted.  

A remand is required to correct another procedural deficiency as well.  In June 2011, the Veteran submitted additional medical evidence to the Board, some of which pertains to his skin disease.  He specifically did not waive RO review of this evidence.  However, his correspondence and the accompanying evidence were not associated with his claims file until after the Board had completed its review in August 2011.  It does not appear that the RO has yet reviewed this new evidence in connection with a decision on the Veteran's claim for service connection for a psychiatric disorder secondary to his skin disease.  Thus, upon remand, the RO is requested to specifically review this newly-submitted medical evidence and to consider the evidence in the eventual decision on the Veteran's reopened claim.

As it appears the Veteran continues to seek VA medical care, his VA medical records should be updated for the claims file as well.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran is hereby notified that if he has received private medical care for his psychiatric impairment, he should inform the VA so that VA may assist him in obtaining copies of these medical reports for review by adjudicators.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Providence VA Medical Center and all associated clinics subsequent to February 2008 for inclusion in his claims file.

2.  The veteran should be afforded a VA psychiatric examination to to identify the nature, extent, and etiology of the Veteran's depression and/or other psychiatric disorder.  The RO should obtain documentation and/or certification from the VA Medical Center showing that the examination notification was mailed to the Veteran's current address of record.

The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies should be performed.  The examiner must verify that the claims file has, in fact, been reviewed. 

The examiner must provide the following opinions: 

+ Is it at least as likely as not that any diagnosed psychiatric disorder, to include depression, is in any way the result of or aggravated by the Veteran's service-connected antiphospholipid syndrome, to include skin manifestations? 

+ In the alternative, is it at least as likely as not that any diagnosed psychiatric disorder, to include depression, had its onset during active service or is in any way the result of the Veteran's active service or any incident therein? 

A complete rationale must be provided for all opinions expressed. 

3.  After the development requested above has been completed, to the extent possible, the RO should again review the record, specifically including the new medical evidence submitted by the Veteran in June 2011.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


